DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.
2.	Claims 52 and 62 have been amended. 
3.	Claims 52-67 are pending and under consideration. 
Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 62-64 and 66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a natural product) without significantly more. The claim(s) recite(s) isolated nucleic acids encoding fragments of BAL1 and BBAP polypeptides and the isolated BAL1 and BBAP polypeptide fragments. This judicial exception is not integrated into a practical application because the additional limitations of binding or other  activity and pharmaceutical compositions only generally links the claims to a particular field of use. The claim(s) does/do not include additional elements that are sufficient to amount to 
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the See, e.g., Myriad, 133 S. Ct. at 2113-14, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 133 S. Ct. at 2118, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931

For Prong One of Step 2A the claims recite a judicial exception, i.e. a natural product which is a natural phenomenon.  In particular, the claims recite nucleic acids encoding fragments of BAL1 and BBAP polypeptides and the isolated BAL1 and BBAP polypeptide fragments. So the answer to Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the recitation of binding or other activity and pharmaceutical composition that only generally links the claim to a particular field of use.  So the answer to Prong Two of Step 2A is no.
 With respect to Step 2B MPEP 2106.05 (I) teaches that 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural 
phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception," then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.

It is noted that with respect to claim 64, one or more conservative amino acid substitutions encompasses naturally occurring related proteins with conservative amino acid substitutions. See, e.g., Figure 2A of Aguiar et al. (J. Biol. Chem. Oct. 7, 2005 280 (40): 33756-33765)
Response to Arguments
5.	Applicant argues that that the polypeptides recited in claims 62-64 and 66 do not exist in nature. Moreover, the polypeptides recited in claims 62-64 and 66 are peptide fragments of the full-length parent BALI and BBAP polypeptides that lack structural domains of such full-length polypeptides (see, at least the instant specification as filed at page for a description of the full complement of functional domains) and thus have markedly different functions as a result. Applicant further note that peptide fragments of polypeptides are routinely issued by the USPTO (see, for example, U.S. Pat. 10,626,157 issued on April 21, 2020). Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection
 
Applicant’s arguments have been considered but have not been found persuasive.  The rejection of claims 62-64 and 66 is maintained because the claiming of fragments of BAL1 and BBAP polypeptides is not sufficient to make the claimed products markedly different from the naturally occurring nucleic acids and proteins. In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 
With regard to the evidence in the specification, BBAP fragments retaining residues 423-617 of BBAP retain the inherent function of BBAP of binding BAL.  See Figures 16-18. The specification does not show that the claimed fragment BBAP fragment has a function that is not inherent to the full length BBAP protein. Additionally, BAL1 fragments comprising a MACRO2 domain and the BBD domain (aa 453-702) retain the ability to be recruited to DNA damage sites.  See Figure 2.  The specification does not show that the claimed fragment BAL1 fragment has a function that is not inherent to the full length BAL1 protein.  Thus, the claimed BAL1 and BBAP polypeptide fragments are not markedly different from the full length protein.  
With regard to the issuance of patents to other peptide fragments, each case is decided on its own merits depending on the facts and evidence provided in each case.
Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 52-65 and 67 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Takeyama et al. (J. Biol. Chem. June 13, 2003 278 (24): 21930-21937, IDS), “Takeyama” evidenced by Aguiar et al. (J. Biol. Chem. Oct. 7, 2005 280 (40): 33756-33765), “Aguiar” for the reasons of record.
Takeyama teaches cloning nucleic acids encoding C-terminal fragment of BAL/BAL1, amino acids 486-854, into a plasmid as bait for yeast two-hybrid screens.  See p. 21,931-Yeast Two-hybrid Screening.   A BAL1 fragment of amino acids 486-854 lacks the MACRO1 and MACRO2 domains of BAL1.  See Figure 2 of the instant specification.   This fragment BAL1 fragment interacts with BBAP in the yeast two hybrid screen and thus contains at least one BBAP binding domain.  See p. 21,932-Results. 
Takeyama also teaches cloning nucleic acids encoding C-terminal fragment of BAL/BAL1, amino acids 465-854, into a pFLAG-CMV2 vector, which add the FLAG epitope TAG to BAL1.  Takeyama teaches expressing the FLAG tagged BAL1 C-terminal fragment in 293 cells, isolating the tagged BAL1 fragment by immunoprecipitation with anti-FLAG antibodies and protein G-Sepharose and Western blotting the fractionated proteins onto polyvinlidene difluoride (PVDF) membranes.  See p. 21,931-Plasmids and Transfection and Immunoprecipitation and Western Blotting and Figure 1.  The PVDF is a polymer to which the blotted proteins are immobilized. 
The FLAG tagged C-terminal fragment of BAL1 binds BBAP and thus contains at least one BBAP binding domain.  See p. 21,934-Confirmation of BAL/BBAP Binding and Identification of the Interaction Domains and Figure 1.

With respect to claim 64, BAL1 has at least one conservative amino acid substitution compared to PARP1 at amino acid 704 tryptophan (W) to phenylalanine (F).  See Figure 2A of Aguiar.  
Takeyama also teaches nucleic acids encoding N-terminal (aa 1-560) and C-terminal (aa 528-740) of BBAP into a pFLAG-CMV2 vector  or HA- pcDNA3 vector, which add the FLAG  or HA epitope tag  to BBAP. Takeyama teaches expressing the HA tagged BBAP N- and  C-terminal fragment in 293 cells, isolating the tagged BBAP fragment by immunoprecipitation with anti-HA antibodies and protein G-Sepharose and Western blotting the fractionated proteins onto polyvinlidene difluoride (PVDF) membranes.  See p. 21,931-Plasmids and Transfection and Immunoprecipitation and Western Blotting and Figure 1.  The PVDF is a polymer to which the blotted proteins are immobilized. 
The HA tagged N-terminal fragment of BBAP binds BAL1, which lacks the ring finger domain, and thus contains at least one BAL1 binding domain.  See p. 21,934-Confirmation of BAL/BBAP Binding and Identification of the Interaction Domains and Figure 1.
With respect to claim 64, BBAP has conservative amino acid substitutions at amino acids 700 and 739, I compared to V, with respect to DmDTX. See Figure 2. 

Response to Arguments
7.	Applicant argues that in an effort solely to expedite prosecution and in no way conceding to the validity of the Examiner’s rejection, Applicant has amended independent claims 52 and 62, from which the remaining rejected claims depend, to more clearly recite nucleic acid molecules and polypeptides whose sequences across their full length have a percent identity relative to certain sequences of sequence identification numbers. Applicant respectfully submits that said fragments of BBAP polypeptides and nucleic acid molecules recited in the pending claims are not taught or suggested by Takeyama et al. or Aguiar et al., either alone or in combination. In addition, Applicant respectfully submits that Takeyama et al. or Aguiar et al., either alone or in combination, do not teach or suggest polypeptides comprising a Macro 2 domain of BALI (amino acid residues 317-453 of SEQ ID NO: 2; see Figure 19 in the as-filed application) or nucleic acids encoding such polypeptides as instantly claimed. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.

 	Takeyama teaches nucleic acids and cDNAs encoding N-terminal (aa 1-560) and C-terminal (aa 528-740) of BBAP into a pFLAG-CMV2 vector  or HA- pcDNA3 vector, which add the FLAG  or HA epitope tag  to BBAP. Takeyama teaches expressing the HA tagged BBAP N- and C-terminal fragment in 293 cells, isolating the tagged BBAP fragment by immunoprecipitation with anti-HA antibodies and protein G-Sepharose and Western blotting the fractionated proteins onto polyvinlidene difluoride (PVDF) membranes.  See p. 21,931-Plasmids and Transfection and Immunoprecipitation and Western Blotting and Figures 1 and 2.  The N-terminal (aa 1-560) fragment of BBAP comprises an amino acid sequence that is 100% identical to the amino acid sequence of 423-560  within SEQ ID NO: 10 and does not contain a BBAP ring domain.  See Appendix 1 of the Office Action of May 28, 2020.  The C-terminal (aa 528-740) fragment of BBAP comprises an amino acid sequence that is 100% identical to the amino acid sequence of 528-617 within SEQ ID NO: 10 and does not contain a BBAP dimerization domain.  See Appendix 2 of the Office Action of May 28, 2020.   Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 52-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeyama et al. (J. Biol. Chem. June 13, 2003 278 (24): 21930-21937, IDS), “Takeyama” as applied to claim 52-65 and 67 above, and further in view of US 2002/0120112 (Shipp et al. Aug. 29, 2002), “Shipp” for the reasons of record..
Takeyama teaches as set forth above, but does explicitly teach making conservative amino acid substitutions in the BAL1 or BBAP proteins or a composition of the protein and a pharmaceutically acceptable agent.

Shipp teaches that BBAP binds to the BAL1 carboxyl terminal region, particularly the Moesin homologous region of BAL1.  See ¶ 0240 and Figure 3.  The C-terminal fragments of BAL1 of Figure 3 run either from about AA 550-700 (Moesin homologous region) or about AA 550 to the carboxyl terminus, thus they would not contain MACRO1 or MACRO2 domains.  See Figure 3.
Shipp teaches making conservative amino acid substitutions in BBAP which then can be screened for biological activity and assayed for the ability to interact with BAL1 or therapeutic anti-cancer activity.  See ¶¶ 0067-0068.
Shipp teaches making pharmaceutical compositions of the BBAP proteins with pharmaceutically acceptable carriers for activity testing and therapy in cell culture and in vivo.  See ¶¶ 0020, 0092, and 0132-0146.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Takeyama and Shipp and make conservative substitutions in the interacting BAL1 and BBAP fragments of Takeyama and Shipp to more precisely determine the binding domains and the residues involved in BAL1 and BBAP binding because Shipp teaches making conservative amino acid substitutions in BBAP which then can be screened for biological activity and assayed for the ability to interact with BAL1 or therapeutic anti-cancer activity.  
Additionally, it would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Takeyama and Shipp and make pharmaceutical compositions with the interacting BAL1 and BBAP fragments of Takeyama and Shipp because Shipp teaches making pharmaceutical compositions with pharmaceutically acceptable carriers for activity testing and therapy in cell culture and in vivo.  One would have been motivated to have pharmaceutically acceptable compositions and carriers so that the subject of testing and treated is not detrimentally affected by the carrier comprising the proteins or nucleic acids.  

Response to Arguments
9.	Applicant argues that as described above, Applicant respectfully submits that Takeyama et al. do not teach or suggest nucleic acids or polypeptides according to the pending claims, as described above. Similarly, Applicant further submits that Shipp et al. do not remedy the deficiencies of Takeyama et al. because Shipp et al. also do not teach or suggest nucleic acids or polypeptides according to the pending claims. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection. 


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 52-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to: 
1)  An isolated cDNA molecule selected from the group consisting of:
a)    an isolated cDNA molecule which encodes a polypeptide comprising having an amino acid sequence that is at least 70% identical over its full length to the amino acid sequence 
b) an isolated cDNA molecule which encodes a polypeptide comprising having an amino acid sequence that is at least 75% identical over its full length to the amino acid sequence of 423-617 of SEQ ID NO: 10. and which 1) does not encode full-length BBAP and/or which 2) does not encode one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains;
2)  An isolated polypeptide selected from the group consisting of:
a)    an isolated polypeptide having an amino acid sequence that is at least 70% identical over its full length to the amino acid sequence of residues 453-702 of SEQ ID NO:2, and which 1) is not full-length BALI, 2) comprises a Macro 2 domain that binds DNA, and 3) lacks a Macro 1 domain; and b) an isolated polypeptide  having an amino acid sequence that is at least 75% identical over its full length to the amino acid sequence of residues 423-617 of SEQ ID NO: 10 and which 1) is not full-length BB AP and/or which 2) lacks one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains.
The encoded polypeptide fragments must have the following claimed and contemplated activities to be useful to one of skill in the art:  a)    binding to a BALI polypeptide or fragment thereof; b)    binding to a BBAP polypeptide or fragment thereof; c)    forming a BAL1-BBAP complex; d)    inhibiting localization and/or binding of BALI and/or BBAP to DNA damage sites; e)    inhibiting binding of BALI to poly(ADP-ribose) (PAR) chains; f)    inhibiting BBAP monoubiquitylation of histones; g)    inhibiting BBAP-mediated methylation of histones; h)    inhibiting localization and/or binding to DNA damage sites of at least one 
The specification teaches that the macro domain 2 (MACRO2) is required for recruitment to DNA damage sites.  See Example 3 and Figure 2. The specification teaches BAL1/BBAP complex co-localizes with PARP1 and PAR and physically associates with PAR-n-proteins following a DNA damage response.  See Example 4 and Figures 3 and 4. The specification teaches BAL1 limits the cellular response to DNA-damaging agents.  See Example 6.  The specification teaches early ubiquitin chain formation at DNA damage sites requires PARP1, BAL1 and BBAP. See Example 7. The specification teaches that 53BP1 recruitment and early RAP80 and BRCA1 localization to DNA damage sites requires PARP1, BAL1 and BBAP.  See Examples 10 and 11.  The specification teaches that most or all of the region comprised by amino acids 423-617 of BBAP is required for BAL1 binding and complex formation. See Example 12 and Figures 16-19. However, the specification does not teach  an isolated polypeptide having an amino acid sequence that is at least 70% identical over its full length to the amino acid sequence of residues 453-702 of SEQ ID NO:2, and which 1) is not full-length BALI, 2) comprises a Macro 2 domain that binds DNA, and 3) lacks a Macro 1 domain; and b) an isolated polypeptide  having an amino acid sequence that is at least 75% identical over its full length to the amino acid sequence of residues 423-617 of SEQ ID NO: 10 and which 1) is not full-length BB AP and/or which 2) lacks one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains that has one or more of the biological activities contemplated and claimed. .


Drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.
 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  
Thus, the instant specification may provide an adequate written description of  an isolated polypeptide having an amino acid sequence that is at least 70% identical over its full length to the amino acid sequence of residues 453-702 of SEQ ID NO:2, and which 1) is not full-length BALI, 2) comprises a Macro 2 domain that binds DNA, and 3) lacks a Macro 1 domain; and b) Lilly by structurally describing a representative number of said polypeptides and nucleic acids encoding them, or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
In this case, the specification does adequately describe an isolated polypeptide having an amino acid sequence that is at least 70% identical over its full length to the amino acid sequence of residues 453-702 of SEQ ID NO:2, and which 1) is not full-length BALI, 2) comprises a Macro 2 domain that binds DNA, and 3) lacks a Macro 1 domain; and b) an isolated polypeptide  having an amino acid sequence that is at least 75% identical over its full length to the amino acid sequence of residues 423-617 of SEQ ID NO: 10 and which 1) is not full-length BBAP and/or which 2) lacks one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains  or cDNA molecules encoding said polypeptides that has one or more of the biological activities contemplated and claimed in a manner that satisfies either the Lilly or Enzo standards..  Although the specification discloses SEQ ID NOs: 2 and 10 and a few fragments thereof that are required for recruitment to DNA Enzo because the genera are very large and the specification has not disclosed sufficiently detailed and relevant identifying characteristics that correlate the claimed structure with the contemplated and claimed functions. 
The specification also fails to describe an isolated polypeptide having an amino acid sequence that is at least 70% identical over its full length to the amino acid sequence of residues 453-702 of SEQ ID NO:2, and which 1) is not full-length BALI, 2) comprises a Macro 2 domain that binds DNA, and 3) lacks a Macro 1 domain; and b) an isolated polypeptide  having an amino acid sequence that is at least 75% identical over its full length to the amino acid sequence of residues 423-617 of SEQ ID NO: 10 and which 1) is not full-length BBAP and/or which 2) lacks one or more functional domain(s) of a BBAP protein selected from the group consisting of BBAP dimerization and RING domains  or cDNA molecules encoding said polypeptides that has one or more of the biological activities contemplated and claimed by the test set out in Lilly.  The specification describes only SEQ ID NOs: 2 and 10 and a few fragments thereof that are required for recruitment to DNA damage sites or BBAP and BAL1 binding and complex formation.  Therefore, the specification necessarily fails to describe a "representative number" of species of polypeptides and cDNA encoding them that has one or more of the biological activities contemplated and claimed.  In addition, the specification also does not describe "structural features common to the members of the genera, which features constitute a substantial portion of the genera."
Thus, the specification does not provide an adequate written description of an isolated polypeptide having an amino acid sequence that is at least 70% identical over its full length to 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.	Claim(s) 52-67 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2007/0083334 (Mintz et al. Apr. 12, 2007), “Mintz”.

Mintz teaches SEQ ID NO: 265741 a cDNA with encodes amino acids 390-656 of SEQ ID NO: 10 and SEQ ID NO: 796367.  See Appendix 2.
Mintz teaches making double stranded cDNA comprising the sense and anti-sense complementary strands.  See ¶¶ 0136, 0140, 0156-0158, 0268 and 0611. 
Mintz teaches making nucleic acids encoding heterologous proteins with the sequences of the invention, including antibody domains, e.g. Fc domain, or signal peptide.  See ¶¶ 0263, 0292 and 0309. 
Mintz teaches methods of producing the proteins of the invention with genetically engineered bacterial and eukaryotic cells comprising expression vectors and purifying the proteins from the host cells.  See ¶¶ 0290-0324. 
Given that SEQ ID NO: 796367 comprises the BAL binding domain it would bind to a BAL1 polypeptide and form a complex with BAL1. 
Mintz teaches making conservative substitutions in the proteins of the invention. See ¶¶ 0287 and 0320. 
Mintz teaches making pharmaceutical compositions with the nucleic acids and proteins of the inventions comprising excipients, diluents and carriers.  See ¶¶ 0574-0589. 
Mintz teaches immobilizing the proteins of the invention on solid surfaces like a microtiter plate, test tubes, columns and beads.  See ¶¶ 0508-0510 and 0554.

52-67 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0033942 A1 (Jackson et al. Feb. 19, 20014), “Jackson”.
Jackson teaches SEQ ID NO: 104 which comprises amino acids 453-702 of SEQ ID NO: 2 with 99% identity and is not full length BAL1.  See Table 1-p. 37 and Appendix 3. SEQ ID NO: 104 comprises amino acids 317-453 which is the MACRO2 domain.  See Appendix 3 and Figure 19 of the instant application. SEQ ID NO: 104 starts as amino acid 202, thus it does not comprise the MACRO1 domain which is amino acids 117-295 of SEQ ID NO: 2.   See Appendix 3 and Figure 19 of the instant application. 
Jackson teaches SEQ ID NO: 211 which encodes SEQ ID NO: 104 amino acids 453-702 of SEQ ID NO: 2 with 99% identity and is not full length BAL1.  See Table 1-p. 37 and Appendix 4.  SEQ ID NO: 211 is a cDNA.  See ¶ 0030.
Jackson teaches polynucleotides complementary to SEQ ID NO: 211.  See ¶¶ 0020-0022 and 0029.
Jackson teaches nucleic acids encoding heterologous fusion proteins, including peptide tags of the invention. See ¶¶ 0190.
Jackson teaches methods of producing the proteins of the invention with genetically engineered bacterial and eukaryotic cells comprising expression vectors and purifying the proteins from the host cells.  See abstract, ¶¶ 0032, 0106, 0107, 0125, 0163, and 0171-0190.
Given that SEQ ID NO: 104 comprises amino acids 317-453, which is the MACRO2 domain, and the BBAP binding domain it would localize to DNA damage sites and bind BBAP. 
Jackson teaches making conservative substitution mutations in the proteins of the invention. See ¶¶ 0053-0054, 0163 and 0170.

Jackson teaches purification of the proteins by immobilization of the proteins metal-chelate resins. See ¶ 0190.  Jackson teaches immobilizing the proteins of the invention on a solid support plate. See ¶ 0277.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

12.	Claims 52-67 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0083334 (Mintz et al. Apr. 12, 2007), “Mintz”.
Mintz teaches as set forth above.
To the extent that Mintz does not teach specific examples of production, modification, or formulation as claimed with SEQ ID NO: 796367 or SEQ ID NO: 265741, it would have been prima facie obvious at the time invention was made given that the level of skill in the art was high to combine the teachings of Mintz to produce, formulate, and/or modify SEQ ID NO: 796367 or SEQ ID NO: 265741 as claimed because Mintz teaches the various methods of production, modification, or formulation as claimed and one of skill in the art could have used the guidance of Mintz to produce, modify, or formulate SEQ ID NO: 796367 or SEQ ID NO: 265741 as claimed as these are routine methods for nucleic acid and protein production and use as shown by the teachings of Mintz. 

13.	Claims 52-67 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0033942 A1 (Jackson et al. Feb. 19, 20014), “Jackson”.
Jackson teaches as set forth above.
To the extent that Jackson does not teach specific examples of production, modification, or formulation as claimed with SEQ ID NO: 104 or SEQ ID NO: 211, it would have been prima facie obvious at the time invention was made given that the level of skill in the art was high to combine the teachings of Jackson to produce, formulate, and/or modify SEQ ID NO: 104 or SEQ . 
Conclusion
14.	Claims 52-67 are rejected.  No claims allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J REDDIG/            Primary Examiner, Art Unit 1642